DETAILED ACTION
This action is responsive to papers filed 10/26/2020.
No claims have been amended, newly added or newly canceled.
Claims 1, 3, 9, 13, 40, 41, 48, 50-62 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 9, 13, 40, 41, 51-58, and 60-62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al (US 2011/0223140-from IDS filed 9/20/2016) in view of Gamm et al (US 2011/0081719-from IDS filed 09/20/2016), Peak (US 2014/0004086) and Swaroop et al (Nat Rev Neurosci 2010-from IDS filed 9/20/2016).
Claim 1 is drawn to a cryopreserved preparation comprising: (a) cell spheres, wherein 70%-100% of the cells of the cell spheres are human photoreceptor progenitor cells that are PAX6+ and CHX1- at the mRNA level; and (b) a cryopreservative, wherein the cell spheres are obtained by in vitro differentiation of human pluripotent stem cells.
+ and CHX10- at the mRNA level; and (b) a cryopreservative, wherein the cells are obtained by in vitro differentiation of human pluripotent stem cells.

Regarding claims 1 and 53, Park teaches methods of inducing stem cells to differentiate into retinal cells (see Abstract). Park teaches that retinal progenitor cells and photoreceptor precursors are used to treat retinal degeneration-related diseases (see abstract and paragraphs 9-10 and 250). Park teaches photoreceptor cell precursor differentiation and proliferation in vitro from human embryonic stem cells (see paragraph 524) as required by claims 1 and 52. Park teaches that retinal progenitor cells express multiple genes identified by RT-PCR (aka qPCR) including PAX6, CHX10 and ASCL1 (aka MASH1; see paragraphs 106-107 and 307). Park teaches that one may use any technique for analyzing a specific gene or marker including RT-PCR and antibodies (mRNA detection)(see paragraphs 171-174) as required by claims 1 and 53. 
Park teaches that neural retinal progenitor cells are induced to differentiate into photoreceptor precursor cells (see page 8, paragraphs 175 and 178). Park teaches that the photoreceptor precursor cells are decreased (downregulated) in CHX10 marker (see page 14 paragraph 243) as required in instant claim 1. Park teaches that compared to the pre-differentiated neural retinal progenitor cell that the post-differentiated photoreceptor cell precursors show at least one feature from a group that includes decreased expression of Pax6, decreased expression of CHX10, increased expression of rhodopsin (page 10 paragraph 192). Park teaches that approximately more than 98% 
One of ordinary skill in the art would have been motivated to select those cells negative for CHX10 because Gamm teach that when retinal progenitor cells are differentiated to photoreceptor progenitors that this early cell population is confirmed by the absence of expression of the retinal progenitor transcription factor CHX10 (page 10 para 85). One of ordinary skill in the art would have had a reasonable expectation of success because both Park and Gamm are drawn to producing photoreceptor precursor cells from pluripotent stem cells.
Though Park does not describe a composition of photoreceptor precursor cells that has been purified to 70%-100% purity, they do indicate that these photoreceptor precursor cells are intended for treating retinal degeneration-related diseases (see abstract and pages 1-2 paragraphs 9-10 and page 14 paragraph 250) and thus one of ordinary skill in the art would have been motivated to isolate and purify those photoreceptor precursor cells with the markers and characteristics described by Swaroop  (see Abstract, page 565-567 and 569, 1st column, 2nd paragraph, Figure 2 showing loss of VSX2 (CHX10) expression during transition to photoreceptor cells ) along with the decrease expression of PAX6 as suggested by Park and the absence of CHX10 as suggested by Gamm, for further therapeutic use, excluding contaminating 
Park does not specifically teach wherein the photoreceptor precursors are contained in sphere form (aggregates) as required by the amended claims.
Peak teach methods of forming cellular aggregates (spheres) (abstract). Aggregation of cells is taught to provide beneficial advantages such as improved cell survival, improved separation of necrotic cells from healthy cells, cell maintenance and stability may be improved, maintenance/stabilization of phenotypes following induced differentiation may be improved and secretion of growth factors, cytokines and other proteinaceous materials may be improved (page 2 para 24). These cell aggregates allow a delivery of a consistent dosage throughout multiple graft injections during a cell therapy procedure (page 2 para 25). Cultured cells may be used in the cell aggregation process (page 1 para 17). Aggregates may be formed with undifferentiated and differentiated stem cells from various origins (page 2 para 22). Cryopreserving cell aggregates can be expected to improve cell survival and maintain their function during and following cryopreservation (page 2 para 23).
Therefore one of ordinary skill in the art would have been motivated to take a purified population of photoreceptor precursors produced by Park and form cell aggregates (spheres) as described by Peak because Peak teach that there are multiple benefits from aggregating cells including improved cell survival and maintenance and the benefits of delivering a consistent dosage for cell therapy purposes. One of ordinary skill in the art would have been motivated to cryopreserve these cell aggregates 
Regarding claims 3, 52, 54 and 60-62, Park teaches that one may use any stem cell useful and includes human embryonic stem cells and human induce pluripotent stem cells to differentiate into photoreceptor precursor cells (see paragraphs 7, 147, 176-177, 218). Differentiation as many stem cells as possible would maximize the purity of the final product for photoreceptor precursors and then one of ordinary skill in the art would be motivated to minimize the percentage of contaminating, undesired stem cells to less than 10% or less than 1% to achieve greater purity.
Regarding claims 9 and 55, while Park is silent on the photoreceptor precursor markers as listed, these reference photoreceptor precursor cells would inherently have these markers as evidence by Swaroop (see Abstract, page 565-567 and 569, 1st column, 2nd paragraph).
Regarding claims 13 and 56, Park teaches that all the precursor cells are being generated from the same cell source (see for example, paragraph 239) and therefore, 
 Regarding claims 40-41 and 57-58, While Park is silent on all the multiple descriptive characteristics listed, it is clear that the same photoreceptor precursor cells would have the same characteristics as the instantly claimed composition since there is no evidence to the contrary. 
Regarding claims 51, 52 and 60, these claims are drawn to how the cells are produced and the source of the cells. Baring evidence to the contrary, cellular aggregates made by other methods are deemed to meet the claim limitations.
Therefore the combined teachings of Park et al, Gamm et al, Swaroop et al and Peak render obvious Applicant’s invention as claimed.


Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al (US 2011/0223140-from IDS filed 9/20/2016) in view of Gamm et al (US 2011/0081719-from IDS filed 09/20/2016), Peak (US 2014/0004086) and Swaroop et al (Nat Rev Neurosci 2010-from IDS filed 9/20/2016) as applied to claims 1, 3, 9, 13, 40, 41, 51-58, and 60-62 above, and further in view of Commissiong (US 6,465,248).
The combined teachings of Park, Gamm, Swaroop and Peak render obvious Applicant’s invention as described above, but do not specifically teach the number of cells in the spheres (aggregates).

One of ordinary skill in the art would have been motivated to achieve a concentration of cells per aggregate that was between 50 and 200 cells per aggregate in the method of Park as modified by Peak to form cell spheres (aggregates) because Commissiong teaches that this is a suitable concentration for cell aggregates for use in cell therapy. One of ordinary skill in the art would have had a reasonable expectation of success because Park, Peak and Commissiong are all drawn to using cells for cell therapy, specifically cells of nerve or neural origin. 
Therefore the combined teachings of Park et al, Gamm et al, Swaroop et al, Peak and Commissiong render obvious Applicant’s invention as claimed.


Claims 50 and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al (US 2011/0223140-from IDS filed 9/20/2016) in view of Gamm et al (US 2011/0081719-from IDS filed 09/20/2016), Peak (US 2014/0004086) and Swaroop et al (Nat Rev Neurosci 2010-from IDS filed 9/20/2016) as applied to claims 1, 3, 9, 13, 40, 41, 51-58, and 60-62 above, and further in view of Carpenter (US 2003/0166276).
The combined teachings of Park, Gamm, Swaroop and Peak render obvious Applicant’s invention as described above, but are silent with regard to the cryopreservative used.

One of ordinary skill in the art would have been motivated to use DMSO as the cryoprotective for cryopreserving the spheres (aggregates/spheroids) in the method of Park as modified by Peak to form cell spheres (aggregates) because Carpenter teaches that this is a suitable cryoprotectant for cryopreserving cellular spheres for use in cell therapy. One of ordinary skill in the art would have had a reasonable expectation of success because Park, Peak and Carpenter are all drawn to using cells for cell therapy, specifically cells of nerve or neural origin. 
Therefore the combined teachings of Park et al, Gamm et al, Swaroop et al, Peak and Carpenter render obvious Applicant’s invention as claimed.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 3, 9, 13, 40, 41, 48, 50-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, and 39-52 of copending Application No. 16/284,565 (reference application) in view of Peak (US 2014/0004086). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application also claim a preparation of cells comprising a plurality of photoreceptor progenitor cells, medium for maintaining viability and wherein greater than 90% of the cells are PAX6+, CHX10-.
While the copending claims do not recite the limitation of spheres or cryopreservation, aggregating the photoreceptor progenitor cells as spheres and cryopreserving them would have been an obvious modification based on the benefits described by Peak (page 2 para 24-25).
Therefore the combined teachings of the copending claims and Peak render obvious the current invention as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 3, 9, 13, 40, 41, 48, 50-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-42  and 58-76 of copending Application No. 16/025788 (reference application) (allowed but not yet issued) in view of Peak (US 2014/0004086). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application also claim a preparation of cells comprising a plurality of photoreceptor progenitor cells, medium for maintaining viability and wherein greater than 50% of the cells are PAX6+, CHX10-.
While the copending claims do not recite the limitation of spheres or cryopreservation, aggregating the photoreceptor progenitor cells as spheres and cryopreserving them would have been an obvious modification based on the benefits described by Peak (page 2 para 24-25).
Therefore the combined teachings of the copending claims and Peak render obvious the current invention as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 3, 9, 13, 40, 41, 48, 50-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent 10,307,444 in view of Peak (US 2014/0004086). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application include a cell composition and a method of making that include photoreceptor progenitor cells that are PAX6+ and CHX10- and Mash1.

Therefore the combined teachings of the copending claims and Peak render obvious the current invention as claimed.



Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive.
Applicant summarizes their arguments recited in their previous response. These arguments are found nonpersuasive for the same reasons as recited in the last office action.
Applicant argues that Gamm does not teach the photoreceptor precursor cells are CHX10-. Applicant asserts that Gamm is directed to the generation of various cell types. Applicant argues that while Gamm does indicate that photoreceptor precursor cells are positive for transcription factor Crx, that Gamm does not further characterize the marker profile of these cells and that nowhere in Gamm do they teach that photoreceptor precursor cells are CHX10-. Applicant argues that Gamm teaches that retinal progenitor cells express both CHX10 and Pax6. Applicant argues that Gamm teaches that CHX10+ cells have the phenotype of a neural precursor cell. Applicant 
This is not found persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Park, Gamm and Swaroop all suggest that expression for CHX10 is lost during the differentiation of cells towards the photoreceptor lineage as described above. It is the combination of these teachings along with the teachings regarding the other cell markers known to represent photoreceptor progenitor cells and the expressed need for these cell types for purposes of cell therapy that motivation the person of ordinary skill in the art to select those photoreceptor precursors that are CHX10-. Evidence that photoreceptor precursors that are CHX10- have an unexpected property compared to photoreceptor precursors that are CHX10+ would be helpful in overcoming the obviousness rejection.
Applicant argues that Swaroop, Peak, Commissiong and Carpenter do not make up for the deficiencies of Park and do not teach the claimed cell that is Pax6+ and CHX10-.
This is not found persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Swaroop provide motivation and evidence for isolating and purifying photoreceptor precursor cells based on the expected markers. 
Applicant requests that the non-statutory obvious-type double patenting rejections be held in abeyance.
This is not found persuasive. The “provisional” double patenting rejection should continue to be made by the examiner in each application as long as there are conflicting claims in more than one application unless that “provisional” double patenting rejection is the only rejection remaining in one of the applications.  See MPEP 822.01
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.




Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.